Citation Nr: 1042996	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hand condition, 
to include as secondary to service-connected cervical strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has numbness and weakness in his 
hands that is related to his service-connected cervical spine 
disability.

Service treatment records are silent to any complaints of 
weakness or numbness in the bilateral upper extremities or hands.  

Post service VA treatment records dated from January 2005 to June 
2006 reflect complaints of pain in the hands.  A March 2006 
neurology record noted a positive Tinel's sign at the wrist 
bilaterally as well as a positive Tinel's sign at the ulnar elbow 
on the left.  A diagnosis of apparent carpal tunnel syndrome was 
provided, and the examiner noted that that CT report of the 
cervical spine did not indicate a herniated nucleus pulpous.

Private treatment records from the Cleveland Clinic dated July 
2009 to February 2010 indicated complaints of pain in the upper 
back, radiating into the arms, as well as treatment for diagnosed 
cervical spondylosis, cervicalgia, and degenerative disc disease 
of the cervical spine.  

During his March 2010 hearing before the undersigned Veterans Law 
Judge (VLJ), the Veteran testified that he experienced shooting 
pains running across his shoulder, down his arms, into his 
biceps, and all the way down into his hands.  He also indicated 
that his hands were involuntarily shaky.  Moreover, he stated 
that he had problems with his grip and strength in his hands.

Based on the above, objective findings representative of a 
chronic hand disability are shown in the record.  The Veteran has 
not been afforded a VA examination regarding the etiology of his 
bilateral hand symptoms, to include whether they may have been 
caused or aggravated by his service-connected cervical spine 
disability or other service-connected disability.  A VA 
examination and opinion should be obtained in order to address 
these assertions.  See 38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, all records of medical treatment 
which are not currently associated with the 
Veteran's claims file should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file and any negative search should 
be communicated to the Veteran.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any bilateral hand 
disorder.  The claims file must be provided 
to the examiner prior to the examination.  
All indicated evaluations, studies, and 
tests should be accomplished, and any such 
results must be included in the examination 
report.  After conducting the examination, 
the examiner should provide an opinion on 
the following:

(a) Whether it is at least as likely 
as not (e.g., a 50% or higher degree 
of probability) that any current 
bilateral hand disorder, including 
carpal tunnel syndrome, had its onset 
during service or is in any way 
related to the Veteran's active 
service.     

(b) Whether the Veteran's service-
connected disabilities, to include the 
service-connected cervical spine 
disability, caused or aggravated (made 
permanently worse) his bilateral hand 
disorder, and/or his carpal tunnel 
syndrome.  If aggravation is found, 
the examiner must identify the 
baseline level of disability prior to 
the aggravation and determine what 
degree of additional impairment is 
attributable to aggravation of the 
bilateral hand disorder by the 
service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

If a separate neurologic examination is 
deemed necessary, then one should be 
arranged.  The claims folder must be 
reviewed in conjunction with such 
examination, and the examiner must respond 
to the questions set forth above, providing 
a rationale for any opinions offered.

3.  After the foregoing, review the 
evidence added to the record and 
readjudicate the Veteran's claim.  If the 
claimed benefit remains denied, the Veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


